PER CURIAM.
Lynn E. Williams, former Parish Attorney for the Parish of East Baton Rouge and the City of Baton Rouge, filed the present action after his application for disability retirement benefits was denied by the Board of Trastees for the Employees’ Retirement System of the Parish of East Baton Rouge and the City of Baton Rouge. The Board filed several exceptions to Williams’ petition, including exceptions of no right of action and no cause of action. The trial judge granted the exceptions of no right of action and no cause of action and dismissed Williams’ petition without prejudice. Williams appealed. The court of appeal affirmed. Williams applied for writs to this court. Upon reviewing the application, we find that the court of appeal erred in affirming these exceptions. It is not clear that La.R.S. 42:1411 precludes Williams from seeking disability retirement benefits. Accordingly, we remand the case to the district court for a trial on the merits. The judgment of the court of appeal is vacated and set aside. The case is remanded to the district court for further proceedings.